Citation Nr: 1641341	
Decision Date: 10/21/16    Archive Date: 11/08/16

DOCKET NO.  12-17 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial compensable disability rating for bilateral pleural calcifications, with bilateral diaphragmatic calcifications.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel





INTRODUCTION

The Veteran served on active duty from May 1953 to February 1956.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c)(2015).


FINDING OF FACT

Throughout the appeal period, manifestations of the Veteran's respiratory disability included the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 71 to 80 percent.  


CONCLUSION OF LAW

The criteria for an initial 10 percent evaluation, but no more, for the bilateral pleural calcifications, with bilateral diaphragmatic calcifications, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4. 97, Diagnostic Code (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).  The Rating Schedule is primarily a guide in the evaluation of disabilities resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).

The Veteran is seeking an initial compensable rating for his service connected respiratory disorder, which is characterized as bilateral pleural calcifications with bilateral diaphragmatic calcifications.  He is rated noncompensable under 38 C.F.R. § 4.97, Diagnostic Code 6699-6604.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27 (2015).  When an unlisted residual condition is encountered which requires an analogous rating, the first two digits of the diagnostic code present that part of the rating schedule most closely identifying the bodily part or system involved, with a "99" assigned as the last two digits representing all unlisted conditions.  Id.  Accordingly, the hyphenated diagnostic code used in this case indicates that the Veteran's bilateral pleural calcifications with bilateral diaphragmatic calcifications are rated by analogy to chronic obstructive pulmonary disease under Diagnostic Code 6604.

Disabilities under Diagnostic Code 6604 are evaluated under the General Rating Formula for Diseases of the Trachea and Bronchi and require application of the results of a pulmonary function test (PFT).  See 38 C.F.R. §§ 4.96, 4.97, Diagnostic Code 6604 (2015).  Under this code section, a 10 percent rating is warranted for Forced Expiratory Volume in one second (FEV-1) of 71- to 80-percent predicted value, or; the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 71 to 80 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) is 66- to 80-percent predicted. 

A 30 percent rating is warranted for FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56- to 65-percent predicted.  Id.  A 60 percent rating is warranted for FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  Id.  A 100 percent rating is warranted for FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy.  38 C.F.R. § 4.97, Diagnostic Code 6604.  

The rating criteria for Diagnostic Code 6604 are written in the disjunctive, meaning only one condition under the rating criteria must be met to be afforded a specific disability rating.  See Johnson v. Brown, 7 Vet. App. 95 (1994) (finding only one disjunctive "or" requirement must be met in order for an increased rating to be assigned); cf. Melson v. Derwinski, 1 Vet. App. 334 (1991) (finding use of the conjunctive "and" in a statutory provision means that all of the conditions listed in the provision must be met).

The Veteran's service-connected disability has been productive of FEV-1/FVC of 71 to 80 percent to warrant a 10 percent rating, and no higher, throughout the appeal period.  Notably, on VA examination in October 2014, FEV1/FVC was 77% predicted (78% after bronchodilator).  In addition, an October 2015 PFT revealed FEV1/FVC was 76% predicted (79% after bronchodilator).  

The June 2010 VA examiner indicated the Veteran had a normal spirometry with no bronchodilator response; however, it failed to include, without explanation, the required DLCO findings.  Since it was over four years until the Veteran's respiratory disability was re-evaluated, the Board finds the totality of the evidence is more congruent with the disability picture represented by a 10 percent rating.  38 C.F.R. § 3.102.

While a 10 percent rating is warranted throughout the appeal period, the Veteran's respiratory disability was not productive of FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56- to 65-percent predicted to warrant a higher 30 percent rating.  Id; Fenderson v. West, 12 Vet. App. 119, 126 (1999).  There is also no evidence of pulmonale (right heart failure), right ventricular hypertrophy, pulmonary hypertension (shown by Echo or cardiac catheterization), episode(s) of acute respiratory failure, or that the Veteran's service-connected respiratory disorder required outpatient oxygen therapy.  

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2015).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2015). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the already assigned rating inadequate.  The Veteran's service connected respiratory disability was evaluated as a disease of the trachea and bronchi pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6604, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Id.  Throughout the appeal period, manifestations of the respiratory disability included PFT showing FEV-1/FVC of 71 to 80 percent.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by a 10 percent disability rating.  Evaluations in excess of 10 percent are provided for certain manifestations of respiratory disability, but the medical evidence demonstrates that those manifestations are not present in this case, i.e. there was no evidence of FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56- to 65-percent predicted.  The criteria for a 10 percent rating granted in the instant decision reasonably describe the Veteran's disability level and symptomatology.  Consequently, the Board concludes that a schedular evaluation is adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. § 4.97, Diagnostic Code 6604; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996). 

Although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable due to his service-connected respiratory disability.  In fact, the evidence shows that examiners most recently in 2014 and 2015 found the Veteran's respiratory condition did not impact his ability to work.  Therefore, the question of entitlement to a total disability rating based on individual unemployability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).



	(CONTINUED ON NEXT PAGE)

ORDER

An initial 10 percent evaluation for the service connected respiratory disability is granted, subject to the law and regulations governing the payment of monetary benefits. 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


